NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



RICKY E. SMITH and                      )
ANITA WESTBROOK,                        )
                                        )
               Appellants,              )
                                        )
v.                                      )            Case No. 2D18-2917
                                        )
WILMINGTON SAVINGS FUND SOCIETY, )
FSB, d/b/a CHRISTIANA TRUST, as         )
trustee for Hilldale Trust; PORTFOLIO   )
RECOVERY ASSOCIATES, LLC, as            )
assignee of Washington Mutual Bank; and )
UNITED STATES OF AMERICA                )
DEPARTMENT OF TREASURY,                 )
                                        )
               Appellees.               )
___________________________________)

Opinion filed December 6, 2019.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

Inger M. Garcia of Florida Litigation Group,
P.A., Lighthouse Point; and Kathy L.
Houston of Florida Defense Attorneys,
P.A., Coral Springs, for Appellants Ricky
E. Smith and Anita Westbrook.

Charles P. Gufford of McCalla Raymer
Liebert Pierce, LLC, Orlando, for Appellee
Wilmington Savings.

No appearance for remaining Appellees.
PER CURIAM.

           Affirmed.




SILBERMAN, BADALAMENTI, and ATKINSON, JJ., Concur.




                                  -2-